USDC-SDNY

UNITED STATES DISTRICT COURT

 

 

DOCUMENT
SOUTHERN DISTRICT OF NEW YORK. ELECTRONICALLY FILED
DOC#:
ALLSTAR MARKETING GROUP, LLC, et DATE FILED:
al.,
Plaintiffs, 20-CV-3703 (RA)
v- ORDER

RYAN ANDERSEN, ef ai.,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

On March 30, 2021, the Court reopened this case upon the request of Plaintiffs. See Dkt. 35.
Defendants had opposed the motion, representing that they intend to file for bankruptcy shortly and
seek to avoid the added expense of continued litigation in the meantime. Dkt. 34. In its order
reopening the case, the Court instructed Defendants, if they did file for bankruptcy, to notify the Court
immediately thereafter, at which time the Court would stay this action pursuant to 11 U.S.C. § 362(a).
To date, Defendants have not done so. Accordingly, it is hereby ORDERED that no later than May 14,

2021, the parties submit a joint letter to the Court proposing next steps for this litigation.

 

SO ORDERED.
/}
Dated: April 30, 2021 [ /
New York, New York | ae
ms
RONNIE ABRAMS

United States District Judge

 
